In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 16‐3300, ‐3303, ‐3304 
WISCONSIN CENTRAL LTD., ILLINOIS CENTRAL R.R. CO., and 
GRAND TRUNK WESTERN R.R. CO., 
                                      Plaintiffs‐Appellants, 

                                 v. 

UNITED STATES OF AMERICA, 
                                               Defendant‐Appellee. 
                     ____________________ 

        Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
       Nos. 14 C 10243, 10246, 10244 — Gary Feinerman, Judge. 
                     ____________________ 

      ARGUED MARCH 30, 2017 — DECIDED MAY 8, 2017 
                ____________________ 

   Before POSNER, MANION, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  Beginning  in  1996,  the  plaintiff‐
appellants,  subsidiaries  of  the  Canadian  National  Railway 
Company (to simplify we’ll  refer to the subsidiaries  as  “the 
railway”),  began  including  stock  options  in  the  compensa‐
tion plans of a number of employees. In this suit against the 
government,  the  railway  argues  that  income  from  the  exer‐
cise of stock options that a railroad gives its employees is not 
2                                       Nos. 16‐3300, ‐3303, ‐3304 


a  form  of  “money  remuneration”  to  them  and  is  therefore 
not  taxable  to  the  railway  as  compensation  under  the  Rail‐
road  Retirement  Tax  Act,  26  U.S.C.  § 3231(e)(1),  which  de‐
fines  “compensation”  as  “any  form  of  money  remuneration 
paid  to  an  individual  for  services  rendered  as  an  employee 
to  one  or  more  employers.”  See  also  BNSF  Railway  Co.  v. 
United States, 775 F.3d 743 (5th Cir. 2015).  
    As  explained  in  Standard  Office  Building  Corp.  v.  United 
States, 819 F.2d 1371,  1373 (7th  Cir. 1987), “the  Railroad Re‐
tirement Tax Act, passed in 1937, is to the railroad industry 
what the Social Security Act is to other industries: the impo‐
sition of an employment or payroll tax on both the employer 
and  the  employee,  with  the  proceeds  used  to  pay  pensions 
and other benefits. … The Act requires the railroad to pay an 
excise  tax  equal  to  a  specified  percentage  of  its  employees’ 
wages,  and  also  to  withhold  a  specified  percentage  of  its 
employees’  wages  as  their  share  of  the  tax.  The  railroad  re‐
tirement  tax  rates  are  much  higher  than  the  social  security 
tax rates.” 
    The question presented by this case is whether the excise 
tax should be levied not only on employees’ wages but also 
on  the  value  of  stock  options  exercised  by  employees  who, 
having  received  the  options  from  their  employer,  exercise 
them  when  the  market  price  exceeds  the  “strike  price”  (the 
price at which the employee has a right to buy the stock) and 
thus obtain the stock at a favorable price. The Internal Reve‐
nue Service answers yes, see 26 C.F.R. § 31.3231(e)‐1, and the 
district court agreed, precipitating this appeal. 
    The lawyer for the IRS told us at oral argument that any‐
thing that has a market value is a “form of money remunera‐
tion.” That goes too far; it would impose a tax liability on an 
Nos. 16‐3300, ‐3303, ‐3304                                          3 


employer  who  bought  an  employee  a  birthday  cake,  even 
though the employee could do nothing with his cake except 
eat it or give it away. But if instead he exercises a stock op‐
tion,  he  now  owns  stock,  and  stock  has  so  well‐defined  a 
monetary  value  in  our  society  that  there  is  no  significant 
economic difference between receiving a $1000 salary bonus 
and  a  share  or  shares  of  stock  having  a  market  value  of 
$1000. 
    By compensating an employee with stock options rather 
than  cash  the  employer  encourages  the  employee  to  work 
harder  for  the  company,  because  the  better  the  company 
does the more valuable its stock is. The value of a company’s 
stock  is  a  function  of  the  company’s  profitability,  whereas 
the size of a cash bonus, once it is given, is unaffected by the 
company’s future business successes or failures. Underscor‐
ing  the  point,  we  note  that  the  railway’s  stock‐option  plans 
are  performance‐based:  they  can  be  exercised  only  if  the 
company achieves specified goals. 
    As  the  discussion  in  the  preceding  paragraphs  implies, 
the fact that  cash and stock are  not the same  things  doesn’t 
make  a  stock‐option  plan  any  less  a  “form of  money  remu‐
neration” than cash. Indeed the railway offers its employees 
a  choice  to  have  an  agent  exercise  an  employee’s  stock  op‐
tion, sell the shares of stock obtained by that exercise of the 
option,  reserve  part  of  the  money  received  in  the  sale  for 
taxes  and  administrative  costs,  and  deposit  the  balance  in 
the  employee’s  bank  account.  An  employee  who  uses  this 
method  will  thus  experience  the  stock  option  as  a  cash  de‐
posit. 
   It’s  true  that  the  Railroad  Retirement  Tax  Act,  in  which 
the term “money remuneration” appears, dates back to 1935, 
4                                         Nos. 16‐3300, ‐3303, ‐3304 


when  the  nation  was  mired  in  the  Great  Depression  of  the 
1930s  which  had  driven  down  the  value  of  corporate stock. 
Maybe stock then wasn’t a form of money remuneration, but 
there  is  no  reason  to  think  that  the  framers  and  ratifiers  of 
the  Act  meant  money  remuneration  to  be  limited  to  cash 
even if, as was eventually to happen, stock became its practi‐
cal equivalent, just as today 100 dimes is the exact monetary 
equivalent of a $10 bill. A $10 bill is paper; so is a stock cer‐
tificate that can be sold for $10. The dictionary definition of 
money  may  remain  constant  while  the  instruments  that 
comprise  it  change  over  time:  sheep  may  have  once  been  a 
form of money; now stock is. The Internal Revenue Code of 
1939 is of limited help here; it treats “money” and “stock” as 
different concepts, but that’s not inconsistent with stock op‐
tions’ falling within “any form of money remuneration.” 
    The  equivalence  of  stock  to  cash  is  actually  signaled  in 
the  statutory  exception  for  qualified  stock  options,  explicitly 
divorced  from  “money  remuneration”  by  26  U.S.C. 
§ 3231(e)(12).  That  exception,  by  virtue  of  its  narrowness, 
supports an inference that non‐qualified stock options, which 
are the options at issue in this case, are covered by the term 
“money  remuneration”  and  are  therefore  taxable.  There  are 
moreover other statutory exceptions for other forms of non‐
cash  employee  benefits,  and  their  existence  reinforces  the 
inference  that  non‐qualified  stock  options  are  “money  re‐
muneration” and therefore taxable. See, e.g., § 3231(e)(1) (ex‐
cluding  payments  for  health  insurance  or  health  care  and 
travel  expenses);  (e)(5)  (excluding  non‐cash  employee 
achievement awards); (e)(6) (excluding educational benefits); 
(e)(9)  (excluding  value  of  meals  and  lodging  provided  to 
employees);  and  (e)(10)  &  (11)  (excluding  contributions  for 
medical and health savings plans). 
Nos. 16‐3300, ‐3303, ‐3304                                       5 


    The  government’s  position  also  makes  good  practical 
sense by  avoiding  the creation of  a tax  incentive that  might 
distort the ways in which employers structure compensation 
packages for their managers. And finally we are not alone in 
equating non‐qualified stock options to money remuneration 
in the Railroad Retirement Tax Act. See BNSF Railway Co. v. 
United States, supra, 775 F.3d at 757; CSX Corp., et al. v. United 
States, No. 3:15‐cv‐427‐BJD‐JRK (M.D. Fla. March 14, 2017). 
                                                       AFFIRMED. 
6                                          Nos. 16‐3300, ‐3303, ‐3304 

    MANION, Circuit Judge, dissenting. The railroad plaintiffs 
have  sought  a  tax  refund  on  the  ground  that  stock  options 
they provided to their employees aren’t taxable as “compen‐
sation”  under  the  Railroad  Retirement  Tax  Act.  Compensa‐
tion under the Act is defined as “any form of money remuner‐
ation  paid  to  an  individual  for  services  rendered  as  an  em‐
ployee to one or more employers.” 26 U.S.C. § 3231(e)(1). The 
railroads  argue  that  stock  options  aren’t  “money  remunera‐
tion,”  so  they  are  not  taxable  as  “compensation”  under  the 
Act.  
    The  court  disagrees.  Although  it  admits  that  “[m]aybe 
stock  …  wasn’t  a  form  of  money  remuneration”  when  the 
RRTA was enacted, the court posits that “there is no reason to 
think that the framers and ratifiers of the Act meant money 
remuneration to be limited to cash” in the event of future eco‐
nomic changes. Maj. Op. at 4. Even if that were true, our job 
is to interpret the Act as it would have been understood by 
people at the time it was enacted, not to speculate about the 
intent  of  Depression‐era  legislators.  Because  the  plain  lan‐
guage of the statute’s definition of “compensation” does not 
cover stock or stock options, I respectfully dissent. 
     “It is a ‘fundamental canon of statutory construction’ that, 
‘unless otherwise defined, words will be interpreted as taking 
their ordinary, contemporary, common meaning.’” Sandifer v. 
U.S.  Steel  Corp.,  134  S.  Ct.  870,  876  (2014)  (quoting  Perrin  v. 
United States, 444 U.S. 37, 42 (1979)). “That means we look to 
the meaning of the word at the time the statute was enacted, 
often  by  referring  to  dictionaries.”  Jackson  v.  Blitt  &  Gaines, 
P.C., 833 F.3d 860, 863 (7th Cir. 2016) (citations omitted). There 
are some “common law statutes” whose meaning may evolve 




      
Nos. 16‐3300, ‐3303, ‐3304                                            7

over time, such as the Sherman Antitrust Act. See Leegin Cre‐
ative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 899 (2007). 
But neither party has argued that the RRTA falls into that cat‐
egory, and the specific contrast Congress drew between it and 
the  Federal  Insurance  Contributions  Act  (FICA)  belies  this 
contention. Thus, we must interpret the RRTA using normal 
principles  of  statutory  interpretation,  giving  effect  to  the 
words Congress chose. If the stock options at issue wouldn’t 
have been money remuneration in 1935, neither should they 
be in 2017. 
     As the statute is written, it is clear that “money remunera‐
tion” does not include stock options. For one, as I alluded to 
above, “it is well established that RRTA and FICA are parallel 
statutes.” BNSF Ry. Co. v. United States, 775 F.3d 743, 754 (5th 
Cir.  2015).  But  they  are  not  identical;  they  contain  different 
definitions of what is taxable. The RRTA subjects to taxation 
“compensation,” defined as “any form of money remuneration 
paid to an individual for services rendered as an employee to 
one  or  more  employers.”  26  U.S.C.  §  3231(e)(1)  (emphasis 
added).  FICA,  on  the  other  hand,  taxes  “wages,”  which  are 
“all remuneration for employment, including the cash value of 
all  remuneration  (including  benefits)  paid  in  any  medium 
other than cash.” Id. § 3121(a) (emphasis added).  
     We  must  give  effect  to  Congress’s  distinction  between 
“money remuneration” and “all remuneration.” “After all, it 
is  axiomatic  that  such  notable  linguistic  differences  in  two 
otherwise similar statutes are normally presumed to convey 
differences in meaning.” United States v. Smith, 756 F.3d 1179, 
1186  (10th  Cir.  2014)  (Gorsuch,  J.);  see  also  N.  Haven  Bd.  of 
Educ. v. Bell, 456 U.S. 512, 530 (1982) (“[A]lthough two statutes 
may be similar in language and objective, we must not fail to 




     
8                                                   Nos. 16‐3300, ‐3303, ‐3304 

give effect to the differences between them.”). The court’s re‐
sult effectively reads this contrast out of the statutes, render‐
ing  the  words  “money”  and  “all,”  as  well  as  the  two  refer‐
ences to “cash” in the FICA definition, mere surplusage. That 
is “always a disfavored result in the business of statutory in‐
terpretation.” Smith, 756 F.3d at 1186. “While it is possible that 
[these differences were] inadvertent, that possibility seems re‐
mote given the stark difference that was thereby introduced 
into the otherwise similar texts.” United States v. Ressam, 553 
U.S. 272, 277 (2008). 
    The difference in the statutes reveals that “money,” when 
contrasted with “all,” is a word of limitation. Further, its orig‐
inal meaning would not have encompassed company stock or 
stock  options.  The  contemporary  Webster’s  Second  Diction‐
ary defined “money” principally as “[m]etal, as gold, silver, 
or copper, coined, or stamped, and issued by recognized au‐
thority  as  a  medium  of  exchange.”  Webster’s  New  Interna‐
tional Dictionary of the English Language 1583 (2d ed. 1934). 
More generally, money was “[a]nything customarily used as 
a medium of exchange and measure of value, as sheep, wam‐
pum, copper rings, quills of salt or of gold dust, shovel blades, 
etc.” Id. Its synonyms were “cash,” “currency,” and “legal ten‐
der.” Id. In other words, media of exchange issued by a recog‐
nized  authority.  Simply  put  (and  as  the  court  somewhat 
acknowledges), money remuneration meant remuneration in 
cash or cash equivalents.1 

                                                 
      1 The court concedes that “money” isn’t everything with a monetary 

value. Maj. Op. at 2‐3. The value of this concession is limited. There is a 
market for everything, even the birthday cake that the court points to as 
the quintessential non‐money item. The only difference between the birth‐
day cake (and personal property, for that matter) and a share of stock is 




       
Nos. 16‐3300, ‐3303, ‐3304                                                 9

    Furthermore,  the  Internal  Revenue  Code  of  1939,  which 
included for the first time the definitions of “compensation” 
and “wages” under the RRTA and FICA, consistently treated 
money  and  stocks  separately.  One  example  is  Section  115, 
which  governed  distributions  by  corporations.  It  said  that 
when  a  distribution  is  payable  “either  (A)  in  its  stock  or  in 
rights to acquire its stock ... or (B) in money or any other prop‐
erty (including its stock or in rights to acquire its stock),” then 
the  distribution  shall  be  considered  a  taxable  dividend  “re‐
gardless of the medium in which paid.” 1939 Code, § 115(f)(2). 
Section  115(h)(1) said  that  such  a  distribution  would  not  be 
considered a “distribution of earnings or profits of any corpo‐
ration” if “no gain to such distributee from the receipt of such 
stock  or  securities,  property  or  money,  was  recognized  by 
law.” See also Helverling v. Credit Alliance Corp., 316 U.S. 107, 
112 (1942) (Section 115(h) was inapplicable “because the dis‐


                                                 
that the latter’s value is more easily discoverable (because it’s listed on a 
public exchange). But what about stock in a closely‐held corporation, the 
value of which is not so obvious to the public? The court’s result requires 
drawing a distinction on this non‐textual basis. Interpreting the statute as 
it was originally understood avoids this problem. 
     Moreover, although it’s true that the stock options are not taxed until 
they are exercised (meaning that the employee purchases the stock at the 
strike price), it seems strange to call a stock option “money remuneration” 
when its value is so contingent on future performance. While a share of 
stock in a publicly traded company has a well‐known value, a stock op‐
tion’s value isn’t quite the same thing. If an employee receives an option 
to purchase one share of Canadian National stock at $50 per share, but the 
stock plunges to $40 per share the next day and remains there during the 
length of the option, the option would be worthless. Although it would 
never be taxed in that instance, it would also not be of much value to the 
employee, who would have preferred “money remuneration.” 




      
10                                                  Nos. 16‐3300, ‐3303, ‐3304 

tribution here was in property and money and not in stock or se‐
curities” (emphases added)). And Section 1857 defined a safe 
deposit box as “any vault, safe, box, or other receptacle, of not 
more than 40 cubic feet capacity, used for the safe‐ keeping or 
storage of jewelry, plate, money, specie, bullion, stocks, bonds, 
securities, valuable papers of any kind, or other valuable per‐
sonal  property.”  (emphases  added).  Examples  are  plentiful 
throughout  the  Code.  This  supports  the  conclusion  that  the 
original meaning of “money” did not encompass either stocks 
or stock options.2 
    The  court  relies  on  later‐enacted  statutory  exceptions—
principally a 2004 exception for qualified stock options added 
to  both  the  RRTA  and  FICA—to  draw  an  inference  that 
“money remuneration” is broader than its original meaning 
suggests.  However,  “absent  a  clearly  established  congres‐
sional  intention,  repeals  by  implication  are  not  favored.” 
Branch v. Smith, 538 U.S. 254, 273 (2003) (plurality opinion) (ci‐
tations and internal quotation marks omitted). Implied repeal 
can occur only: “(1) [w]here provisions in the two acts are in 
irreconcilable  conflict;”  and  “(2)  if  the  later  act  covers  the 
whole of the subject of the earlier one and is clearly intended 
as a substitute.” Posadas v. National City Bank of N.Y., 296 U.S. 
497, 503 (1936).  
   Neither exception to the presumption against implied re‐
peal is applicable. First, there is no conflict between a general 
                                                 
      2 Furthermore, the RRTA was enacted during the Great Depression, 

when corporate stock would not have been understood to be as liquid as 
it  is  today.  Employees  in  the  1930s  would  not  have  taken  it  kindly  had 
they been asked to accept company stock options in lieu of money remu‐
neration. That lends credence to the conclusion that stock and stock op‐
tions were not money remuneration. 




       
Nos. 16‐3300, ‐3303, ‐3304                                          11

definition and an exception that might cover things the gen‐
eral definition doesn’t cover. In United States v. Quality Stores, 
Inc., 134 S. Ct. 1395, 1402 (2014), the Supreme Court explained 
that,  under  the  broad  FICA  “wages”  definition,  a  statutory 
“command that all severance payments be treated ‘as if’ they 
were wages for income‐tax withholding is in all respects con‐
sistent with the proposition that at least some severance pay‐
ments are wages.” After all, “the statement that ‘all men shall 
be treated as if they were six feet tall does not imply that no 
men are six feet tall.’” Id. (quoting CSX Corp. v. United States, 
518  F.3d  1328,  1342  (Fed.  Cir.  2008)). The  converse  of this  is 
that an exception might exclude, for whatever reason, some‐
thing the general definition already omits. There might be any 
number of explanations for this. Congress might have wanted 
to fill a potential gap without revisiting the general definition. 
In any event, there is no conflict between the general provi‐
sions and the exceptions, as both are consistent with the ex‐
cepted forms of remuneration not being “money remunera‐
tion.”  Moreover,  there  can  be  no  serious  contention  that  an 
exception to a definitional statute “covers the whole subject” 
of the original definition, so the second exception to the pre‐
sumption against implied repeal is also inapplicable.  
    To  be  sure,  “the  implication  of  a  later  enactment  …  will 
often change the meaning that would otherwise be given to 
an earlier provision that is ambiguous.” Antonin Scalia & Bryan 
A. Garner, Reading Law: The Interpretation of Legal Texts 330 
(2012)  (emphasis  added).  However,  the  definition  of  “com‐
pensation” in the RRTA is not ambiguous with respect to the 
question presented here. As I have demonstrated, the original 
meaning of “money remuneration” was limited to cash and 
cash equivalents and did not include stock or stock options. 




    
12                                                  Nos. 16‐3300, ‐3303, ‐3304 

Because the definitional statute is unambiguous, the later‐en‐
acted exceptions cannot alter its meaning. 
    In  sum,  Congress  has  long  treated  railroads  differently 
than  other  industries.  See,  e.g.,  Federal  Employers  Liability 
Act, 45 U.S.C. § 51 et seq.; Railway Labor Act, 45 U.S.C. § 151 
et seq. In the labor relations context, the Supreme Court has 
cautioned  that  “parallels between the  [National Labor Rela‐
tions Act] and the [Railway Labor Act] … should be drawn 
with  the  utmost  care  and  with  full  awareness  of  the  differ‐
ences between the statutory schemes.” Chic. & N. W. Ry. Co. v. 
United Transp. Union, 402 U.S. 570, 579 n.11 (1971). For what‐
ever reason, the RRTA is another example of this. Given the 
increased liquidity of corporate stock, it may be long past time 
to remove the word “money” from the definition of compen‐
sation under the RRTA, but we lack the power to do so where 
Congress has declined.3 Therefore, I would hold that the non‐
qualified stock options provided to employees of these rail‐
roads are not taxable as compensation under the RRTA.  
      I respectfully dissent. 




                                                 
      3 I must point out that, although I would hold the non‐qualified stock 

options non‐taxable under the RRTA, the proceeds from the sale of stock 
are of course taxable under generally applicable laws when the employee 
makes  a  profit.  From  the  railroads’  perspective,  of  course,  they  would 
avoid paying the tax on their end of the transaction.